MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	74	
Docket:	      Aro-17-475	      	      	     	     	    	      	
Submitted	
  On	Briefs:	 April	25,	2018	
Decided:	     June	7,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                JACLYN	E.	PAPADOPOULOS	
                                             	
                                            v.	
                                             	
                                  BRANDON	L.	PHILLIPS	
	
	
HUMPHREY,	J.	

	       [¶1]	 	 Jaclyn	 E.	 Papadopoulos	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	 (Houlton,	 O’Mara,	 J.)	 entered	 on	 October	 16,	 2017,	 granting	 Brandon	

L.	Phillips’s	 motion	 to	 modify	 the	 parties’	 amended	 divorce	 judgment.		

Papadopoulos	 contends,	 inter	 alia,	 that	 the	 court	 erred	 and	 abused	 its	

discretion	when	it	modified	Phillips’s	schedule	of	contact	with	the	parties’	child	

and	 his	 child	 support	 obligation.1	 	 Because	 the	 child	 support	 order	 and	 the	

judgment	are	inconsistent	with	each	other	and	there	seems	to	be	an	error	in	the	

court’s	establishment	of	Phillips’s	monthly	child	support	obligation,	we	vacate	


    1		Papadopoulos	raised	a	number	of	other	arguments	on	appeal	that	we	do	not	address	because	

they	were	not	properly	preserved	for	appellate	review	or	the	alleged	errors	occurred	because	of	her	
litigation	strategy	at	the	hearing.		See	Snow	v.	Bernstein,	Shur,	Sawyer	&	Nelson,	P.A.,	2017	ME	239,	
¶	8	n.3,	176	A.3d	729;	Aucella	v.	Town	of	Winslow,	628	A.2d	120,	123	(Me.	1993).			
2	

the	child	support	order	and	the	associated	part	of	the	judgment	and	remand	to	

the	trial	court	for	clarification.		We	affirm	the	judgment	in	all	other	respects.		

                                         I.		BACKGROUND	

         [¶2]		Papadopoulos	and	Phillips	are	the	parents	of	one	minor	child.		In	

2011,	the	parties	were	divorced	by	a	New	Hampshire	judgment	that	allocated	

primary	 residence	 of	 the	 minor	 child	 to	 Papadopoulos	 and	 rights	 of	 contact	

(“parenting	 time”)	 to	 Phillips	 and	 required	 Phillips	 to	 pay	 child	 support.	 	 In	

2014,	 the	 New	 Hampshire	 court	 entered	 a	 judgment	 that	 modified	 Phillips’s	

contact	schedule	to	accommodate	his	relocation	to	California	by	giving	him	less	

frequent	 but	 longer	 contact	 with	 the	 child;	 and	 increased	 his	 child	 support	

obligation	 to	 $510	 per	 month,	 which	 reflected	 an	 agreement	 that	 the	 parties	

would	share	the	child’s	travel	expenses.		Papadopoulos	registered	the	amended	

divorce	judgment	in	Maine	in	October	2015.		See	19-A	M.R.S.	§	1765	(2017).			

         [¶3]		In	2017,	Phillips’s	wife	was	given	a	three-year	assignment	to	a	naval	

duty	station	in	Hawaii.		In	June	2017,	Phillips	filed	a	motion	in	the	Maine	District	

Court	to	modify	the	contact	schedule	and	child	support	order.2			




     2		Pursuant	to	19-A	M.R.S.	§	1747	(2017),	the	Maine	District	Court	had	jurisdiction	to	modify	the	

child	custody	determination.	
                                                                                   3	

      [¶4]		The	court	held	a	testimonial	hearing	on	October	10,	2017.		At	the	

hearing,	Phillips	sought	the	right	to	contact	with	the	child	for	the	child’s	entire	

school	summer	vacations	and	every	Christmas	vacation.		He	also	requested	that	

the	court	either	impute	minimum	wage	income	to	Papadopoulos	because	her	

youngest	 child	 would	 soon	 be	 twenty-four	 months	 old,	 see	 19-A	 M.R.S.	

§	2001(5)(D)	 (2017),	 or	 remove	 his	 child	 support	 obligation	 because	 of	 the	

increased	travel	costs	he	would	pay	for	the	child	to	visit	him,	see	19-A	M.R.S.	

§	2009	(2017).			

      [¶5]		Papadopoulos,	who	was	not	represented	by	counsel,	asked	that	the	

court	“speak	with	[the	child]	privately”	without	her	and	Phillips	present.		The	

parties	agreed	that	they	did	not	want	the	child	to	take	the	stand	and	testify,	and	

they	did	not	want	to	be	present	if	the	court	spoke	with	the	child.		After	noting	

that	Papadopoulos	did	not	have	an	attorney,	the	court	explained	that	it	could	

not	meet	with	a	witness	without	representatives	from	both	sides	present.		The	

court	did	not	hear	from	or	speak	with	the	child.			

      [¶6]	 	 In	 a	 judgment	 entered	 on	 October	 16,	 2017,	 the	 court	 granted	

Phillips’s	motion	to	modify	and	awarded	him	contact	for	all	but	nine	days	of	the	

child’s	 summer	 school	 vacations	 and	 for	 alternating	 Christmas	 and	 Easter	

vacation	periods	to	ensure	that	the	child	had	“frequent	and	continuing	contact”	
4	

with	Phillips,	but	only	so	long	as	Phillips	lives	outside	of	the	continental	United	

States.	 	 The	 court	 also	 modified	 Phillips’s	 child	 support	 obligation.	 	 The	

judgment	granted	no	additional	deviation	in	child	support	to	Phillips,	but	stated	

that	Papadopoulos	

    is	not	now	available	for	employment.		Shortly	[her	youngest	child]	
    will	be	24	months	old.		Considering	the	likely	cost	for	child	care	and	
    other	work	related	expenses,	the	court	does	impute	minimum	wage	
    to	[Papadopoulos]	in	determining	the	amount	of	child	support.	
    	
(Emphasis	 added.)	 	 The	 child	 support	 worksheet	 attached	 to	 the	 judgment,	

however,	did	not	impute	income	to	Papadopoulos	and	calculated	that	Phillips	

should	pay	$68	in	child	support	each	week.		The	child	support	order	directed	

Phillips	to	pay	$200	each	month,	an	amount	that	“constitutes	a	deviation	from	

the	presumptive	amount	required	by	the	child	support	guidelines”	because	of	

the	annual	“$1,500.00	deviation	to	recognize	travel	expenses.”			

      [¶7]		Papadopoulos	timely	appealed.		See	14	M.R.S.	§	1901	(2017);	M.R.	

App.	P.	2B(c)(1).	

                                  II.		DISCUSSION	

A.	   Rights	of	Contact	

      [¶8]		Papadopoulos	argues	that	the	court	erred	and	abused	its	discretion	

when	 it	 (1)	 determined	 that	 a	 substantial	 change	 in	 circumstances	 had	

occurred	since	the	previous	decree	because	the	2014	modified	judgment	“was	
                                                                                          5	

designed	 with	 distance	 in	 mind”;	 and	 (2)	 ordered	 that	 Phillips	 would	 have	

contact	with	the	child	for	the	entire	summer	because	that	was	not	in	the	child’s	

best	interest.		See	Jackson	v.	MacLeod,	2014	ME	110,	¶	21,	100	A.3d	484.		“We	

review	a	trial	court's	decision	on	a	motion	to	modify	a	divorce	judgment	for	an	

abuse	of	discretion	or	errors	of	law.		A	trial	court	is	afforded	broad	discretion	

to	 determine	 the	 custodial	 arrangements	 for	 a	 minor	 child,	 and	 the	

determination	of	the	weight	to	be	given	to	each	factor,	see	19-A	M.R.S.	§	1653(3)	

[2017],	 is	 left	 to	 the	 sound	 discretion	 of	 the	 trial	 court	 after	 careful	

consideration.”	 	 Id.	 ¶	 23	 (alteration	 omitted)	 (citations	 omitted)	 (quotation	

marks	omitted).		Where,	as	here,	“a	party	fails	to	move	for	findings	of	fact	on	

the	 issue	 of	 parental	 rights,	 we	 will	 infer	 that	 the	 trial	 court	 made	 all	 the	

findings	necessary	to	support	its	judgment,	if	those	findings	are	supported	by	

the	record.”		Young	v.	Young,	2015	ME	89,	¶	5,	120	A.3d	106	(quotation	marks	

omitted).	

	      [¶9]	 	 Contrary	 to	 Papadopoulos’s	 contentions,	 the	 court	 did	 not	err	 or	

abuse	 its	 discretion	 when	 it	 determined	 that	 there	 had	 been	 a	 substantial	

change	in	circumstances	and	then	modified	the	contact	schedule.		The	court’s	

implicit	 finding	 of	 a	 substantial	 change	 in	 circumstances	 is	 supported	 by	 the	

increase	in	time,	distance,	and	cost	for	the	child	to	travel	from	Maine	to	Hawaii	
6	

as	opposed	to	California.		See	Jackson,	2014	ME	110,	¶	24,	100	A.3d	484.		The	

new	contact	schedule	is	supported	by	the	court’s	findings	on	the	importance	of	

the	child’s	contact	with	her	father,	and	the	court	plainly	took	into	account	the	

relevant	best	interest	factors	to	reach	its	conclusion.		See	19-A	M.R.S.	§	1653(3)	

(2017).		For	these	reasons,	we	affirm	the	contact	provisions	of	the	judgment.3	

B.	      Child	Support	

	        [¶10]	 	 Papadopoulos	 also	 contends	 that	 it	 is	 unclear	 how	 the	 court	

calculated	 the	 child	 support	 award.	 	 We	 review	 child	 support	 awards	 for	 an	

abuse	of	discretion	and	the	court’s	factual	findings	for	clear	error.		See	Akers	v.	

Akers,	2012	ME	75,	¶	2,	44	A.3d	311.			

         [¶11]	 	 We	 normally	 direct	 parties	 to	 bring	 mathematical	 or	 other	

asserted	errors	in	the	calculation	of	child	support	directly	to	the	attention	of	

the	trial	court,	see	id.	¶	9,	but	here	there	is	an	error	in	either	the	child	support	



     3		Papadopoulos	argues	that	the	judge	should	have	interviewed	the	child,	who	was	ten	years	old	

at	 the	 time,	 without	 the	 parties	 present.	 	 Contrary	 to	 her	 contention,	 the	 court	 did	 not	 abuse	 its	
discretion	when	it	refused	to	speak	with	the	child	privately	and	would	not	allow	the	child	to	testify	
as	a	witness	with	only	Phillips’s	attorney	present.		We	note	that	other	options	may	be	available	to	a	
trial	court.		For	example,	it	is	generally	an	acceptable	practice	to	interview	a	child	of	that	age	in	a	case	
where	the	only	issue	is	contact,	the	child	is	not	asked	to	choose	between	the	contending	parents	or	
state	 a	preference	 for	 one	 parent	 over	 the	 other,	 and	 the	 court	 employs	 available	 mechanisms	to	
ensure	the	circumstances	are	fair	and	appropriate.		See	Hutchinson	v.	Cobb,	2014	ME	53,	¶¶	13-14,	
90	A.3d	438	(even	though	done	with	the	parties’	consent,	the	court	erred	in	interviewing	the	child	
privately	 in	 chambers	 and	 unrecorded).	 	 Alternately,	 if	 the	 circumstances	 allow	 it,	 the	 court	 may	
consider	appointing	a	limited	guardian	ad	litem	for	the	express	purpose	of	interviewing	the	child	in	
a	less	stressful	setting.		See	19-A	M.R.S.	§	1507	(2017).			
                                                                                                     7	

order	 or	 the	 judgment	 that	 is	 more	 than	 a	 mere	 calculation	 error.	 	 In	 its	

judgment,	 the	 court’s	 language	 appeared	 to	 indicate	 that	 it	 would	 impute	

minimum	wage	income	to	Papadopoulos	pursuant	to	19-A	M.R.S.	§	2001(5)(D),	

but	neither	the	child	support	worksheet	nor	the	child	support	order	does	that.4		

This	inconsistency,	coupled	with	the	unsupported	determination	that	Phillips	

must	 pay	 $200	 per	 month	 in	 child	 support,	 make	 effective	 appellate	 review	

impossible	 because	 we	 cannot	 ascertain	 the	 court’s	 intent	 with	 regard	 to	

Phillips’s	child	support	obligation.		See McBride	v.	Worth,	2018	ME	54,	¶¶	14-15,	

---	A.3d	---;	Miliano	v.	Miliano,	2012	ME	100,	¶	28,	50	A.3d	534.		Accordingly,	we	

vacate	 the	 child	 support	 order,	 vacate	 the	 child	 support	 provisions	 of	 the	

judgment,	and	remand	for	the	trial	court	to	clarify	its	award.	

        The	entry	is:	

                        Child	support	order	and	provisions	of	judgment	
                        governing	 child	 support	 vacated.	 	 Judgment	
                        affirmed	 in	 all	 other	 respects.	 	 Remanded	 for	
                        further	proceedings	consistent	with	this	opinion.			
	       	       	       	     	      	
	
Jaclyn E. Papadopoulos, pro se appellant

James M. Dunleavy, Esq., Currier & Trask, P.A., Presque Isle, for
appellee Brandon L. Phillips

Houlton District Court docket number FM-2015-101
FOR CLERK REFERENCE ONLY	

    4		The	child	support	order	does	provide	for	a	“$1,500.00	deviation	to	recognize	travel	expenses.”